                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

                               ___________________________

 UNITED STATES OF AMERICA


 v.                                                     CASE NO. 2:19-CR-00009- KS-MTP


 HOPE EVANGULANE THOMLEY
 AND HOWARD RANDALL
 THOMLEY

                                           ORDER


       The Court [grants] Defendant’s Joint Motion to File Under Seal Hope Thomley’s Joint

Motion to Continue [61]. The Joint Motion to Continue may be filed under seal.

       SO ORDERED AND ADJUDGED this _24th_ day of October, 2019.

                                                   /s/ Keith Starrett
                                                   KEITH STARRETT
                                                   UNITED STATES DISTRICT JUDGE
